Case o-20-/524s5-ast DOClé Filed L0/Zo/20 Entered LO/cs/c0 Lei04'42

a Paco ee eT Leer ott

Debtorname Instyle Home Renovations LLG

United States Bankruptcy Courtfor the: Eastern District of New_York

(Statey

L) Check if this is an
amended filing

Case number (if known):

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

 

 

 

12/15

4. Do any creditors have claims secured by debtor's property?

LJ No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

Yes. Fill in all of the information below.

 

: 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
secured claim, list the creditor separately for each claim.

Pl Creditor’s name

 

List Creditors Who Have Secured Claims

Column A
Amount of claim

Do not deduct the value
of collateral.

Describe debtor's property that Is subject to a lien
2013 Mercedes Benz Sprinter

Column B

Value of collateral
that supports this
claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.V.0.L. Discount Corp. 5 12,000.00 ¢ 15,000.00
Creditor’s mailing address
261 Uniondale Avenue
Uniondale, NY 11553
Describe the lien
Crediter’s email address, if known Is the creditor an insider or related party?
No
Q) ves
Date debt was incurred 8/5/2020 Is anyone else liable on this claim?
ae CL) Ne
Last 4 digits of account J Yes. Fill out Schedule H: Codebtors (Official Form 2G6H).
number 1670
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
4 No ; co , C1) Contingent
Yes, Specify gach crediter, including this creditor, wa Unliquidated
and its relative priority. a Disputed
Creditor’s name Describe debtor’s property that is subject to a lien ~
$ $
Creditor’s mailing address
Describe the lien
Creditors email address, if known Is the creditor an insider or related party?
LC No
O Yes
Date debt was incurred is anyone else liable on this claim?
. LY No
Last 4 digits of account O) Yes, Fill out Schedule H- Codebtors (Official Form 206H).
number ee
Bo multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
CI No C) Contingent
C] Yes. Have you already specified the relative QO) unliquidated
priority? | Disputed
CI No. Specify each creditor, including this
creditor, and its relative priority.
QO) Yes. The relative priority of creditors is
_.. Specified on fines cow ee wees wee cae neenstee nena vee iM tained ian fonee we tt oqeinent nga ots ick ang csi nne einamnneen oi
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional $ 12,000.00
_ Page, if any, sec vee
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page tof!
